Citation Nr: 0011205	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  96-31 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for acute 
dissection of the ascending aorta with valvular 
insufficiency, status post aortic valve replacement and 
coronary artery bypass.  

2.  Entitlement to an effective date earlier than November 6, 
1995, for the granting of an increased evaluation for 
service-connected acute dissection of the ascending aorta 
with valvular insufficiency, status post aortic valve 
replacement and coronary artery bypass.

3.  Entitlement to an effective date earlier than November 6, 
1995, for the granting of a total rating based on individual 
unemployability, due to service-connected disability. 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1956 to 
December 1958 and from February 1959 to August 1968.  He had 
active duty for training in March and April 1987.  

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in June 1997 and April 1999, it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska, for additional development.  
The case is now before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected heart disability prevents 
him from doing more than sedentary labor.  

3.  A claim for an increased compensation benefits for 
service-connected heart disability was received on November 
6, 1995.

4.  Increased disability due to service-connected heart 
disability was not demonstrated during the one-year period 
prior to November 6, 1995. 

5.  Individual unemployability, due to service-connected 
disability, was not demonstrated during the one-year period 
prior to November 6, 1995.  


CONCLUSIONS OF LAW

1. The schedular criteria for an evaluation in excess of 60 
percent for acute dissection of the ascending aorta with 
valvular insufficiency, status post aortic valve replacement 
and coronary artery bypass, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.104, Diagnostic Code 
7016 (1997); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.104, 
Diagnostic Code 7016 (1999). 

2.  The criteria for an effective date earlier than November 
6, 1995, for the grant of an increased (60 percent) 
evaluation for acute dissection of the ascending aorta with 
valvular insufficiency, status post aortic valve replacement 
and coronary artery bypass, have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991); 38 C.F.R. § 3.400 (1999).

3.  The criteria for an effective date earlier than November 
6, 1995, for the grant of a total rating based on individual 
unemployability, due to service-connected disability, have 
not been met.  38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. § 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and thus well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability 
generally is a well-grounded claim).  The Board is satisfied 
that all relevant evidence has been obtained with respect to 
this claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

I.  Factual Background.

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath 1 Vet. App. 589.  Historically, the veteran was 
granted service connection for a heart disorder by an August 
1995 Board decision.  A September 1995 rating decision 
implemented the Board's decision, assigning the veteran a 30 
percent evaluation, effective December 1988.  In doing so, 
the RO applied Diagnostic Code 7016, and identified the 
disability as aortic dissection of ascending aorta with 
aortic valvular insufficiency, status post aortic valve 
replacement and coronary artery bypass. 

On November 6, 1995, the RO received a VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployment.  The rating decision on appeal, dated in March 
1996, confirmed and continued the assigned 30 percent 
evaluation for heart disability and denied entitlement to 
total rating based on individual unemployability, due to 
service-connected disability. 

In June 1997, the Board remanded the veteran's claims for 
additional evidentiary development.  A May 1998 rating 
decision granted a 60 percent evaluation for the veteran's 
heart disability and granted individual unemployability, both 
from November 6, 1995.  

The provisions of 38 C.F.R. § 3.400(o)(2) (1999) provide for 
the consideration of whether increased disability has been 
demonstrated within a one year period prior to receipt of a 
reopened increased rating claim.  However, the record 
contains no clinical reports pertaining to the veteran's 
heart disability status during the one year period prior to 
November 1995 other than a June 1995 report by an independent 
medical examiner addressing the etiology of the veteran's 
cardiac disability. 

Turning to evidence dated after the veteran's November 1995 
claim, the report of a December 1995 VA general medical 
examination provides that the veteran was currently on 
several medications.  He denied any history of congestive 
heart failure or any arrhythmias.  He did report difficulty 
with standing and walking and said that he had been told not 
to lift more than 20 pounds due to the subsequent aneurysm.  
The final diagnosis was heart valve prosthesis with 
subsequent development of aneurysmal dissection in the chest 
and lower abdomen by history.  

The veteran was provided a VA heart and hypertension 
examination in November 1997.  At that time, the veteran 
complained of chest pain and dyspnea not precipitated by 
exertion.  The veteran said that he became dyspneic after 
finishing half the yard work.  On physical examination, the 
veteran had an ejection fraction of 60 percent.  Other 
examination findings were provided.  The examiner summarized 
the findings by providing a diagnosis of essential 
hypertension, well-controlled with current therapy; left 
ventricular enlargement secondary to essential hypertension;  
status post repair of aortic valve in the ascending aorta 
using aortic valve composite graft, 25 mm St. Jude wall 
replacement status post replacement coronary arteries; and 
"dissection ----- [sic]."  

In an addendum, the examiner provided that there was no 
evidence of any cardiac arrhythmia.  It was opined that the 
veteran's dyspnea did not appear to be cardiac in origin as 
he had a normal ejection fraction of 60 percent.  The 
examiner noted the veteran did have an enlarged heart, 
confirmed by electrocardiogram and echocardiographic studies, 
secondary to essential hypertension because it was concentric 
hypertrophy on echocardiogram.  The veteran's aortic valve 
was characterized as functioning normally. 

Regarding the veteran's capability to work, it was clinically 
opined he could only be involved in light-duty work and was 
not able to lift more than 15 - 20 pounds because of his 
history of aortic dissection.  It was additionally noted his 
restrictions would involve not performing any jobs which 
could cause trauma or a tendency to bleed, due to his 
Coumadin therapy.  In summary, the examiner did not believe 
that the veteran was able to be involved in any job which 
involved real physical exertion, heavy weight-lifting or a 
tendency toward trauma such as climbing up on the roof or any 
heights which might predispose him to fall and bleed because 
of his Coumadin therapy.  

In March 1998, a VA examiner provided an addendum regarding a 
treadmill test performed earlier that month for functional 
cardiac evaluation.  It was noted that test could not be 
completed because the veteran developed an elevated blood 
pressure.  In view of his history of aortic dissection, the 
treadmill test was discontinued after 4 minutes.  The 
examiner stated that the veteran should have limitations in 
terms of his strenuous physical activity because of his 
previous history of aortic dissection secondary to trauma.  
It was opined that even if the veteran had completed the 
treadmill test successfully, his physical activity still 
would have to be limited in order to prevent any further 
damage to the aorta upon strenuous physical activity.  The 
examiner also reported that the veteran had no history of 
angina, syncope or congestive heart failure and had 
experienced no episodes of congestive failure in the last 
year.  

In light of the Board's April 1999 remand, the veteran was 
provided a VA examination in August 1999.  The veteran had no 
history of exertional dyspnea, paroxysmal nocturnal dyspnea, 
angina, dizziness or syncope since last seen by the examiner 
in November 1997.  It was recited that, clinically, there had 
been no evidence of left ventricular dysfunction symptoms in 
November 1997.  His ejection fraction on previous echo in 
November 1997 was noted to have been over 60 percent and it 
was opined his clinical status had not changed since that 
time.  It was noted the veteran's functional class was 
difficult to determine by treadmill because on treadmill he 
developed hypertension and usually stopped the treadmill 
after 4 to 5 minutes.  Examination findings were provided.  
The assessment was that the veteran's cardiac status was 
fairly stable, with no evidence of congestive heart failure 
secondary to hypertensive heart disease.  It was noted the 
veteran recently had had a CT scan of the chest done by his 
private physician for follow-up of aortic dissection and 
there had been no evidence of any dilation of the ascending 
aorta.  In regards to the veteran's capacity to work, the 
examiner opined the veteran's present cardiac disability did 
not prevent him from doing any type of sedentary work.  

II.  Analysis.

A.  Entitlement to an increased evaluation for acute 
dissection of the 
ascending aorta with valvular insufficiency, status post 
aortic valve 
replacement and coronary artery bypass.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

The veteran's disability has been evaluated as heart valve 
replacement.  Under 38 C.F.R. § 4.104 (1997), a 100 percent 
evaluation is warranted for a heart valve replacement 
(Diagnostic Code 7016) or coronary bypass surgery (Diagnostic 
Code 7017) for a period of 1 year following either surgical 
procedure.  At the conclusion of this 1-year postoperative 
evaluation period, residual disability following a heart 
valve replacement is evaluated as rheumatic heart disease 
under the provisions of Diagnostic Code 7000, with a minimum 
30 percent evaluation.  A 100 percent evaluation for inactive 
rheumatic heart disease under Diagnostic Code 7000 requires 
clinical and roentgenogram confirmation of definite 
enlargement of the heart, dyspnea on slight exertion, rales, 
pretibial pitting at the end of the day, or other definite 
signs of beginning congestive failure, and preclusion of more 
than sedentary labor.  A 60 percent evaluation under DC 7000 
required a definitely enlarged heart with severe dyspnea on 
exertion, elevation of systolic blood pressure, or such 
arrhythmias as paroxysmal auricular fibrillation or flutter 
or paroxysmal tachycardia, and preclusion of more than light 
manual labor.

At the conclusion of the 1-year postoperative evaluation 
period, residual disability following coronary bypass surgery 
is evaluated as arteriosclerotic heart disease under the 
provisions of Diagnostic Code 7005, with a minimum 30 percent 
evaluation.  A 100 percent rating under Diagnostic Code 7005 
is assigned for the 6 month period following acute illness 
from coronary occlusion or thrombosis with such 
symptomatology as circulatory shock.  Following this six 
month period, a 100 percent rating under Diagnostic Code 7005 
requires chronic residual findings of congestive heart 
failure or angina on moderate exertion or such disability as 
to preclude more than sedentary employment. A 60 percent 
rating under Diagnostic Code 7005 requires light manual labor 
to not be feasible following a coronary occlusion, thrombosis 
or substantiated repeated anginal attacks.

Effective from January 12, 1998, during the pendency of the 
veteran's appeal, the criteria for rating cardiovascular 
disabilities were revised.  See 62 Fed. Reg. 65207-65224 
(Dec. 11, 1997) (codified at 38 C.F.R. 4.104 (1999)).  Under 
the revised criteria for rating cardiovascular disorders, a 
100 percent rating is to be assigned for disability 
associated with an aortic valve replacement, effective for at 
least a six month period beginning with the date that the 
surgical replacement is performed. (See "Note" following 38 
C.F.R. § 4.104, Diagnostic Code 7016 (1999)). For disability 
associated with coronary bypass surgery, a 100 percent rating 
is to be assigned for three months following the surgery in 
question.  38 C.F.R. § 4.104, Diagnostic Code 7017 (1999).  

Thereafter, under revised Diagnostic Codes 7016 and 7017, the 
temporary 100 percent rating period is followed by a 100 
percent rating when there is chronic congestive heart 
failure, or; workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  More than one episode of acute congestive heart 
failure in the past year, or; workload of greater than 3 METs 
but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent 
warrants a 60 percent disability rating.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against an 
evaluation of 100 percent under the old or the new rating 
criteria.  In this regard, it is noted that the veteran 
underwent replacement of the aortic valve and ascending 
aorta, and reimplantation of coronary arteries onto this 
graft in November 1987.  Turning to the criteria in effect 
prior to January 12, 1998, the Board notes that more than 
sedentary employment for the veteran is precluded.  However, 
a November 1997 VA examination found that his dyspnea was not 
cardiac in origin, and various VA examinations demonstrate 
that the veteran had no signs of congestive heart failure.  
Diagnostic Codes 7000 and 7005 (1997).  

Turning to the criteria in effective January 12, 1998, 
various VA examinations demonstrate that the veteran had no 
signs of congestive heart failure.  In addition, while his 
hypertension has prevented his workload from being measured, 
the most recent VA examination demonstrated that his left 
ventricular ejection fraction is greater than 30 percent. 

The Board recognizes the veteran's contentions that his 
service-connected acute dissection of the ascending aorta 
with valvular insufficiency, status post aortic valve 
replacement and coronary artery bypass, should be evaluated 
as 100 percent disabling.  Regardless, as a layperson, the 
veteran is not competent to provide an opinion requiring 
medical knowledge, such as an opinion regarding the severity 
of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the veteran's own contentions do not support an 
evaluation in excess of 60 percent for acute dissection of 
the ascending aorta with valvular insufficiency, status post 
aortic valve replacement and coronary artery bypass.  

In light of the above, the preponderance of the evidence is 
against an evaluation in excess of 60 percent for acute 
dissection of the ascending aorta with valvular 
insufficiency, status post aortic valve replacement and 
coronary artery bypass.  

B.  Entitlement to an effective date earlier than November 6, 
1995, 
for the granting of an increased (60 percent) evaluation for 
heart disability as 
well as a total rating based on individual unemployability, 
due to service-connected disability.

The RO received the veteran's claim for increased 
compensation on November 6, 1995.  A May 1998 VA rating 
decision granted the veteran a 60 percent evaluation for a 
heart disability, as well as a total rating based on 
individual unemployability, due to service-connected 
disability.  The effective date was November 6, 1995.  

The effective date of an award of increased compensation 
shall be the earliest date at which it is ascertainable that 
an increase in disability has occurred, if the claim for an 
increased rating is received within one year from such date; 
otherwise the effective date is the date of receipt of the 
claim.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 
3.400(o)(2).  Accordingly, in the present case the earliest 
possible effective date for an increased evaluation for 
cardiac disability is within one year prior to the date of 
receipt of the November 1995 claim for an increased 
evaluation.  However, the only clinical report pertaining to 
the veteran's heart disability status during the one year 
period prior to November 1995 is the June 1995 report by an 
independent medical examiner.  This report addresses the 
etiology of the veteran's cardiac disability, and does not 
provide information as to the nature and severity of the 
cardiac disability at that time.  Nor does this report 
address the effect of the veteran's heart disability on his 
employability at that time.  

The Board recognizes the veteran's assertions that the 
severity of his cardiac disability during the period prior to 
the receipt of his November 1995 claim merits an earlier 
effective date for his 60 percent evaluation as well as for a 
total rating based on individual unemployability, due to 
service-connected disability.  As a layperson, however, the 
veteran is not competent to provide an opinion requiring 
medical knowledge, such as an opinion regarding the severity 
of symptoms.  Espiritu, 2 Vet. App. at 492.  Accordingly, the 
veteran's own assertions do not constitute medical evidence 
supporting entitlement to an effective date earlier than 
November 6, 1995, for the claimed benefits.  


ORDER

An evaluation in excess of 60 percent for acute dissection of 
the ascending aorta with valvular insufficiency, status post 
aortic valve replacement and coronary artery bypass, is 
denied.  

Entitlement to an effective date earlier than November 6, 
1995, for the granting of an increased (60 percent) 
evaluation for service-connected acute dissection of the 
ascending aorta with valvular insufficiency, status post 
aortic valve replacement and coronary artery bypass, is 
denied.

Entitlement to an effective date earlier than November 6, 
1995, for the granting of a total rating based on individual 
unemployability, due to service-connected disabilities, is 
denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

